DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark L. Cooper (Reg. No. 51,037) on August 31, 2022.
The application has been amended as follows: 
1-20. (Canceled) 

21. (Currently amended)	A wireless multi point power charger system comprising:
one or more electronic devices, each comprising a corresponding power receiver, and each communicatively coupled to a wireless power delivery system through an ad hoc meshed wireless electrical power grid local area network;
the wireless power delivery system comprising a plurality of multipoint power chargers, each: communicatively coupleable to another through the communication network; 
	coupled to an electric power source; and 
	comprising a controller coupled to a multi directional antenna array, configured to emit and steer a plurality of wireless directional Rf energy beams in any of a plurality of directions; 
the wireless power delivery system configured to:
detect a presence of each electronic device present within a three dimensional space proximate to one or more of the multipoint power chargers via the ad hoc meshed wireless electrical power grid local area network;
determine a location of the electronic device in the three dimensional space independent of any action by the electronic device via the ad hoc meshed wireless electrical power grid local area network;
repeatedly update a location of each electronic device present; and
wherein  the ad hoc meshed wireless electrical power grid local area network;
the wireless power delivery system further configured to through the ad hoc meshed wireless electrical power grid local area network;
and, based on an electronic device power requirements communicated through the ad hoc meshed wireless electrical power grid local area network, one or more of the multipoint power chargers are configured to produce a plurality of different phase shifted Rf energy beams and direct the plurality of different Rf energy beams wherein each of the plurality of different Rf energy beams are 

	wherein the wireless power delivery system is configured to select a multipoint power charger based on delivering an optimum power to the electronic device, and configured to dynamically adjust the power of the directional Rf energy beam based on the location of the electronic device.


22. (Currently amended)	The system of claim 21, wherein upon movement of the electronic device from a first location to a second location, the wireless power delivery system is configured to handoff the directing of the Rf energy beams to the electronic device to one or more other multipoint power chargers in the ad hoc meshed wireless electrical power grid local area network, based upon the second location of the electronic device.

23. (Currently amended)	The system of claim 21, wherein the multipoint power charger system is configured to identify the electronic device via the electrical power grid local area network.

24. (Currently amended)	The system of claim 21, wherein the multipoint power charger system is configured to determine a health of an electronic device and communicate with other multipoint power chargers via the communication network the plurality of different electrical power grid local area network.

25. (Currently amended)	The system of claim 21, configured to automatically determine a charge level of the electrical power grid local area network.

26. (Currently amended)	The system of claim 21, configured to cause a charge level of the electronic device to be rendered on a user interface of the electronic device via the electrical power grid local area network.

27. (Cancelled)	

28. (Currently amended)	The system of claim 21, wherein the electronic device comprises an inertial measurement unit that provides location information via the electrical power grid local area network to the wireless power delivery system.

29. (Currently amended)	The system of claim 21, wherein the request for power from the electronic device comprises a requested speed of chargingvia the ad hoc meshed wireless electrical power grid local area network.

30. (Cancelled)	

31. (Currently amended)	The system of claim 21, wherein the delivering of the optimum power to the electronic device is based at least on a requested speed of charging or power.

32. (Currently amended)	The system of claim 21, configured to dynamically adjust the power of the directional Rf energy beam based on the 

34. (Canceled)	 

35. (Currently amended)	The system of claim 21, wherein the wireless power delivery system is configured to identify a charging state of the electronic device via the electrical power grid local area network.

36. (Currently amended)	The system of claim 21, wherein the wireless power delivery system is configured to communicate instructions to the electronic device to cease the powering and charging of the electronic device via the electrical power grid local area network.

37. (Cancelled)	 

38. (Currently amended)	The system of claim 21, wherein the multipoint power charger comprises one or more of a power converter, a base band processors, an RF processor, a beam formation controller¸ a multidirectional antenna array, and a system controller, and is communicatively coupled to another multipoint power charger by the ad hoc meshed wireless electrical power grid local area network 

39. (Currently amended)	The system of claim 21, wherein the wireless electrical power grid local area network is configured for communication between nodes, and is coupled to the ad hoc meshed wireless electrical power grid local area network. 

40. (Cancelled)
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646